ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Integrated Device Technology, Inc.          )      ASBCA No. 58876
                                            )
Under Contract No. Wl 5P7T-06-C-PO 18       )

APPEARANCE FOR THE APPELLANT:                      William J. Kelley, III, Esq.
                                                    Kelley & Kelley
                                                    Irvine, CA

APPEARANCES FOR THE GOVERNMENT:                    E. Michael Chiaparas, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Lawrence S. Rabyne, Esq.
                                                    Senior Trial Attorney
                                                    Defense Contract Management Agency
                                                    Arlington Heights, IL

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 5 November 2014


                                                ~~#.~~
                                                MARK N. STEMPLER
                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58876, Appeal of Integrated Device
Technology, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals